be filed within 60 days of the district court's order declining to grant the
                 requested relief.


                             It is so ORDERED.

                                                          6:522fte,                 j.

                                                    Saitta




                                                    Pickering



                 cc: Hon. Stefany Miley, District Judge
                      Howard Kim & Associates
                      Akerman LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e